Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
It’s noted that claim 1 introduces the term “circulator” in line 7, within the phrase “a circulator that circulates the heat medium in the heat medium circuit.” Circulator doesn’t appear to be “a nonce term or a non-structural term having no specific structural meaning” as set forth in MPEP 2181, Section I. Thus, this limitation won’t be interpreted under 35 USC 112(f). Circulator appears to have a known meaning (https://en.wikipedia.org/wiki/Circulator) as “a passive, non-reciprocal three-or four-port device that only allows a microwave or radio-frequency signal to exit through the port directly after the one it entered.” As set forth in MPEP 2111.01, “Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.” The as-filed Specification clearly conveys that the structure of the claimed circulator is a heating water pump 41, at least. See page 15, lines 23-24. Thus, the interpretation of circulator in light of the specification will be understood to be a device or element that is responsible for facilitating liquid circulation, i.e. a pump.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1, “flow rate control unit that adjusts a first flow rate of the heat medium flowing into the first flow path and a second flow rate of the heat medium flowing into the second flow path”.
The as-filed specification indicates controller 50 as being “a known microcomputer including CPU, ROM, and RAM, and its peripheral circuits.” See page 17 and Figure 2 of the as-filed Drawings. The as-filed specification also details the claimed flow rate control unit and the claimed function it carries out, as being to element 50c, shown as a subcomponent of controller 50. Thus, it’s understood that flow rate control unit 50c at least constitutes associated circuitry, CPU, ROM, and/or RAM to carry out the claimed functions.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara (JP 2001260640 A, as cited in the Applicant’s 06/10/2020 IDS) in view of Watanabe (JP 2014036530 A).
Reference is made to the examiner’s own attached English translations of Ogasawara ‘640 and Watanabe ‘530. However, the Applicant has also included an English translation of Ogasawara ‘640 in the 06/10/2020 IDS.
Regarding claim 1, Ogasawara discloses a vehicular heater mounted on a vehicle having a power unit (engine 11), the vehicular heater comprising: 
a blower (blowing fan 314) that blows vent air into a vehicle compartment which is a space to be heated (Figure 6, paragraph 0002 and 0005); 
a heat medium circuit connected to a heater core (heater core 331) that heats the vent air blown by the blower via heat exchange with a heat medium (Figure 6, paragraph 0022); and 
a circulator (water pump 14) that circulates the heat medium in the heat medium circuit (Figure 6, paragraph 23), wherein the heat medium circuit includes: 
a first flow path (piping 17 and 19) connected to the heater core through the power unit (Figure 6); and 
a second flow path (piping 24 and 19) arranged in parallel (Figure 6, paragraph 0007) with the first flow path and connected to the heater core through a heat source device (heat storage tank 21) different from the power unit (engine 11), 
the vehicular heater further comprising a flow rate control unit (controller 28) that adjusts a first flow rate of the heat medium flowing into the first flow path (via three-way valve 25, pump 14, and pump 23; paragraph 0023-0025) and a second flow rate of the heat medium flowing into the second flow path (via three-way valve 25, pump 14, and pump 23; paragraph 0023-0025)
Ogasawara does not disclose the vehicular heater described above, wherein the flow rate control unit adjusts the second flow rate to a flow rate determined for reducing a thermal shock load in the second flow path when the power unit is operating.
Watanabe discloses (Abstract, Figure 2) a heat medium flow rate control system (refrigerant flow rate control system 70) with a first heat medium flow path (first refrigerant loop 61) in which a heat medium (refrigerant) is circulated by a first pump (51) to a radiator (55) for radiating heat from the heat medium to air; a second heat medium flow path (second refrigerant loop 62) in which the heat medium is circulated by a second pump (56) to a heat source device (heat exchanger 12) which receives heat from an external source; a connection channel (63) which connects the first heat medium flow path (first refrigerant loop 61) and the second heat medium flow path (second refrigerant loop 62) so that a sum of the discharge flow rate of the first pump and a discharge flow rate of the second pump becomes a passing flow rate in the radiator; channel switching means (59) which opens or blocks off the connection channel; and control means (73) which opens the connection channel (63) by the channel switching means (59) and reduces the discharge flow rate of the second pump than the discharge flow rate of the first pump when a heat medium temperature in the second heat medium flow path exceeds a predetermined temperature to reduce thermal shock on a radiator or the like (Abstract).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to implement the flow rate control configuration of Watanabe into the flow rate control unit of Ogasawara (i.e. adjusting the second flow rate to a flow rate determined for reducing a thermal shock load in the second flow path when the power unit is operating) and to replace the three-way valve of Ogasawara for the three-way valve of Watanabe in order to reduce thermal shock on the heater core, as suggested by Watanabe in the abstract.

Regarding claim 2, Ogasawara discloses the vehicular heater according to claim 1, wherein the heat source device (heat storage tank 21) has a heater (heater 22) that is arranged in the second flow path and heats the heat medium flowing in the second flow path (Figure 6, paragraph 0029).  

Regarding claim 3, Ogasawara discloses the vehicular heater according to claim 1, comprising a refrigeration cycle device (cooler unit 32) includes a compressor (compressor 323) that compresses refrigerant (paragraph 0021), a radiator (condenser 324 and heat exchanger 328) that releases heat of the refrigerant at high pressure compressed by the compressor to the heat medium (paragraph 0021), and a decompressor (expansion valve 326) that decompresses the refrigerant flowing out of the radiator (paragraph 0021), and an evaporator (evaporator 321) that evaporates the refrigerant decompressed by the decompressor (paragraph 0021), wherein40Attorney Docket No.: 4041 J-003848-US-CO the heat source device includes the radiator of the refrigeration cycle device (Figure 6; radiator, which includes heat exchanger 328, is included in the heat source device (heat storage tank 21)).  

Regarding claim 4, Ogasawara discloses a vehicular heater mounted on a vehicle having a power unit (engine 11), the vehicular heater comprising: 
a blower (blowing fan 314) that blows vent air into a vehicle compartment which is a space to be heated (Figure 6, paragraph 0002 and 0005); 
a heat medium circuit connected to a heater core (heater core 331) that heats the vent air blown by the blower via heat exchange with a heat medium (Figure 6, paragraph 0022); and 
a pump (water pump 14) that circulates the heat medium in the heat medium circuit (Figure 6, paragraph 23), wherein the heat medium circuit includes: 
a first flow path (piping 17 and 19) connected to the heater core through the power unit (Figure 6); and 
a second flow path (piping 24 and 19) arranged in parallel (Figure 6, paragraph 0007) with the first flow path and connected to the heater core through a heat source device (heat storage tank 21) different from the power unit (engine 11), 
a valve (three-way valve 25) disposed between the first flow path and the second flow path (Figure 6), 
the vehicular heater further comprising a controller (controller 28) configured to control the valve to adjust a first flow rate of the heat medium flowing into the first flow path and a second flow rate of the heat medium flowing into the second flow path (paragraphs 0023-0025)
Ogasawara does not disclose the vehicular heater described above, wherein the controller controls the valve to adjust the first flow rate to be larger than the second flow rate without shutting off inflow of the heat medium into the second flow path during the power unit operating.
Watanabe discloses (Abstract, Figure 2) a heat medium flow rate control system (refrigerant flow rate control system 70) with a first heat medium flow path (first refrigerant loop 61) in which a heat medium (refrigerant) is circulated by a first pump (51) to a radiator (55) for radiating heat from the heat medium to air; a second heat medium flow path (second refrigerant loop 62) in which the heat medium is circulated by a second pump (56) to a heat source device (heat exchanger 12) which receives heat from an external source; a connection channel (63) which connects the first heat medium flow path (first refrigerant loop 61) and the second heat medium flow path (second refrigerant loop 62) so that a sum of the discharge flow rate of the first pump and a discharge flow rate of the second pump becomes a passing flow rate in the radiator; channel switching means (59) which opens or blocks off the connection channel; and control means (73) which opens the connection channel (63) by the channel switching means (59) and reduces the discharge flow rate of the second pump than the discharge flow rate of the first pump when a heat medium temperature in the second heat medium flow path exceeds a predetermined temperature (Abstract).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to implement the flow rate control configuration of Watanabe into the flow rate control unit of Ogasawara (i.e. wherein the controller controls the valve to adjust the first flow rate to be larger than the second flow rate without shutting off inflow of the heat medium into the second flow path during the power unit operating) and to replace the three-way valve of Ogasawara for the three-way valve of Watanabe in order to reduce thermal shock on the heater core, as suggested by Watanabe in the abstract.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J CHO whose telephone number is (571)272-8675. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID JUNG HYON CHO/Examiner, Art Unit 3762     
                                                                                                                                                                                                   /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762